Citation Nr: 1712471	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraines, to include as due to service-connected diabetes mellitus II, herbicide exposure, and posttraumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and has subsequently transferred to the RO in Roanoke, Virginia.

A videoconference was held in November 2012 in front of a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing was obtained and associated with the claims file.  The VLJ remanded the claim in January 2014.  

The Veteran was afforded the opportunity to testify at a hearing in front of a new VLJ.  In January 2015, he testified in front of the undersigned at a hearing in the Central Office.  A transcript of the hearing has been associated with the claims file. The VLJ remanded the claim in March 2015. 

The Board notes that in February 2017, it requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim, and it received the requested opinion in March 2017.  In general, a claimant is entitled to respond to a VHA opinion within 60 days of being furnished with a copy of the opinion.  See 38 C.F.R. § 20.903 (a).  The Board acknowledges that the Veteran has not been furnished with a copy of the VHA opinion.  However, where, as here, the Board is granting the benefits sought on appeal, any error concerning notice of the VHA opinion and subsequent opportunity to respond is not prejudicial to the Veteran.  Therefore, the Board may proceed to adjudicate the Veteran's claim.


FINDING OF FACT

The Veteran's migraine headaches disorder has been permenantly aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection on the basis of aggravation for a migraine headaches disorder as secondary to service-connected PTSD have been met.  38 U.S.C.A. § 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.300(c), 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015). This includes disability made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran maintains that he has migraine headaches that are related to his active duty service and/or a service-connected disability.  The Board notes that the Veteran has raised several different theories of entitlement; however, the analysis below will focus on the Veteran's assertion that his migraine condition is associated with his service-connected PTSD.  For the reasons discussed below, the Board finds that service connection for a migraine condition, as secondary to the service-connected PTSD, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with migraines, including migraine variants.  See April 2014 VA examination.  Therefore, the next question to be answered is whether the currently diagnosed migraine condition was caused or aggravated by the Veteran's service-connected PTSD.

As mentioned above, in February 2017, the Board requested a VHA medical opinion regarding the Veteran's migraines.  Based on a review of the Veteran's claims file, the examiner opined that the Veteran's migraines were more likely than not aggravated by his service-connected PTSD, with a baseline severity of mild to moderate pre-aggravation.  The examiner explained that it is expected that PTSD will be associated with a permanent increase in any impairment associated with headaches, beyond (otherwise) natural progression.  The examiner added that PTSD simply makes every other subjective complaint worse and related complaints are not likely to resolve, and are not unlikely to worsen with the passage of time.  The examiner included references to medical literature in support of his opinions. 

The Board has considered an earlier November 2015, an addendum opinion that was requested regarding whether the Veteran's migraines were at least as likely as not caused or aggravated by the service-connected PTSD.  The VA examiner opined that the Veteran's migraines were less likely than not due to his service-connected PTSD because PTSD was not a known cause for migraines.  Further, the examiner opined that the Veteran's migraines were not aggravated by his service-connected PTSD because the Veteran was diagnosed with PTSD in 2010 and reported that his migraine headaches were stable with treatment since the 1990's.  In reaching her conclusions, the examiner failed to acknowledge the Veteran's complaints of increasingly frequent headaches in 1997 and 2010.  Further, the examiner's opinion appeared to rely on the fact that PTSD was diagnosed in 2010, but failed to take into account that symptoms of PTSD, as evidenced by depression, were noted as early as December 1992.

In light of the foregoing, the Board finds that the November 2015 addendum opinion fails to adequately address the determinative issues of secondary causation and aggravation.  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for migraines is granted as secondary to the Veteran's service-connected PTSD. 

In summary, for the reasons explained above, having resolved doubt in favor for the Veteran, service connection for migraines on the basis of aggravation by a service-connected disability is warranted.


ORDER

Entitlement to service connection for migraines on the basis of aggravated by his service-connected PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


